Citation Nr: 1539636	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for chronic kidney disease.

3. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to November 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and May 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2010 decision denied service connection for hypertension and a lumbar spine disability.  The May 2011 decision denied service connection for chronic kidney disease.

The Veteran was originally denied service connection for absence of his left kidney in a June 1982 rating decision as the condition was noted to be congenital.  (Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c).)  The RO denied reopening the Veteran's claim in August 2007 and February 2010, finding no new and material evidence.  Also in August 2007, the RO denied service connection for a low back condition diagnosed as osteophytic bridging of the anterior aspects of L5 and S1.  The Veteran's current claims are for service connection for chronic kidney disease and a lumbar spine condition, which has been diagnosed as degenerative joint disease.  Therefore, the Board finds the claims are based on conditions distinct from those previously considered and thus should be considered new claims, not claims to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2015; the hearing transcript has been associated with the file and has been reviewed.  



FINDINGS OF FACT

1. Hypertension did not have its onset in service or within one year of service discharge, and is not etiologically related to service.

2. Chronic kidney disease did not have its onset in service and is not etiologically related to service.

3. A lumbar spine disability did not have its onset in service or within one year of service discharge, and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for chronic kidney disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis and cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension

VA treatment records reflect that the Veteran was diagnosed with hypertension in 2005.  At his June 2015 Board hearing the Veteran testified that he thought he was first diagnosed in the late 1990s.

The Veteran further testified that he was not diagnosed or treated for hypertension in service and did not recall having any high blood pressure readings in service.  A review of service treatment records does not show any record of high blood pressure.  The Veteran's vascular system was noted as normal service examinations in 1975 and 1979 separation examination.  He also denied high blood pressure on a report of medical history in November 1979.

Thus, the Board finds a preponderance of the evidence is against finding that the Veteran's hypertension began in service or within one year of his separation.

The Veteran argued at his Board hearing that his hypertension is nonetheless related to his service based on the stress he experienced in service as well as all the salt tablets he consumed in service.

The Board acknowledges the Veteran's opinion, but finds that as a lay person he does not have the education, training and experience to offer an opinion as to the etiology of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The etiology of the Veteran's hypertension is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

There is no competent medical evidence linking the Veteran's current hypertension, diagnosed decades after service, with any aspect of his service. 

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Kidney Disease

Service treatment records do not indicate that the Veteran had any kidney problems in service.  Medical records reflect that in 1981 it was discovered that the Veteran had the congenital absence of his left kidney.  His right kidney was found to be normal at the time.  VA treatment records reflect that the Veteran was diagnosed with chronic kidney disease in March 2007.

The Veteran's representative has argued that although the Veteran's lack of a left kidney is congenital, his current kidney condition was aggravated by his work environment in service, specifically his concentrated exposure to vibration.  The representative noted that a physical residual functional capacity assessment completed in connection with the Veteran's Social Security disability claim indicated that the Veteran was limited to light work with occasional postural limitations and that he should avoid concentrated exposure to vibration.

The Board acknowledges the Veteran's argument, but notes that the 2006 physical residual functional capacity assessment does not indicate that the restriction is related to the Veteran's kidney disease, nor does it suggest that vibration could in any way cause kidney disease.  To the extent that the Veteran himself is making such a contention, the Board finds that as a lay person he is not competent to opine as to the etiology of such a complicated condition as chronic kidney disease, which is not capable of lay observation.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

There is no competent medical evidence of record relating the Veteran's current chronic kidney disease to any aspect of his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for chronic kidney disease, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Back 

The Veteran contends his current back condition is related to an in-service back injury.

A November 1972 emergency room note reflects that the Veteran sought treatment for lumbar pain and was provisionally diagnosed with lumbosacral strain.  The note states a recommendation that the Veteran be seen by an orthopedist.  No further service treatment records reflect any additional complaints or treatment relating to the Veteran's back.  Further, his spine was noted to be normal at his November 1975 separation examination and his November 1979 National Guard enlistment examination.  The Veteran also denied recurrent back pain on his November 1979 report of medical history.

The Veteran testified at his June 2015 Board hearing that he has continued to have problems with his back since service when he injured it lifting.  He also noted he had injured his back since service in a couple of car accidents.

The Veteran underwent a VA examination of his back in March 2010.  The examiner opined that it would be mere speculation to opine whether the Veteran's lumbar spine degenerative joint disease was caused by his lumbosacral strain in service.  The examiner noted that the Veteran's service treatment records include only one record of a visit for lumbar pain in November 1972 and there is no objective evidence that the isolated lumbar pain documented in service was more than an acute and transitory event or could be related to the cause of the Veteran's lumbar spine degenerative joint disease.  The examiner stated that since there is no objective evidence of any residual lumbar spine condition at discharge from service it would be speculation to opine if any undetected lumbar spine residual could have been aggravated by the Veteran's post-service motor vehicle accident in 2002.

The Board finds that a preponderance of the evidence is against finding that the Veteran's current lumbar spine degenerative joint disease manifest in service, within one year of his separation from service, or is related to his service.

Medical records indicate the Veteran was not diagnosed with lumbar spine degenerative joint disease until decades after service.  Although the Veteran has testified in connection with his current claim that he has had back pain since his in-service injury, the contemporaneous records contradict his claim.  Not only was his spine found normal on examination in 1975 and 1979, but the Veteran himself reported no recurrent back pain on his 1979 report of medical history.  Private treatment records related to the Veteran's 2002 motor vehicle accident also do not show that the Veteran reported a history of back pain since service.  Rather, he reported his history of back injury consisted of a 1999 motor vehicle accident.

Moreover, the 2010 VA examiner indicated that it would be mere speculation to relate the Veteran's current lumbar spine degenerative joint disease to his in-service back strain.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in January 2010 and July 2010, prior to the initial adjudication of the claims on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the June 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in connection with his back claim in March 2010.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his claims for service connection for hypertension and chronic kidney disease, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's hypertension and chronic kidney disease are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for hypertension is denied.

Service connection for chronic kidney disease is denied.

Service connection for a lumbar spine disability is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


